Citation Nr: 0618187	
Decision Date: 06/21/06    Archive Date: 06/27/06

DOCKET NO.  04-33 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for schizophrenia, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2001 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for an increased rating for schizophrenia, 
currently rated as 10 percent disabling.  


FINDING OF FACT

The veteran's schizophrenia is productive of no more than 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
schizophrenia have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9202 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

A 10 percent rating has been in effect for the veteran's 
service-connected schizophrenia since July 14, 1952.  In 
April 2001, the veteran filed a claim for an increased 
rating.  

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned 
if the disability more closely approximates the criteria for 
the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2005).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  See 38 C.F.R. 
§ 4.1 (2005); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Under the relevant rating criteria, a 10 percent disability 
rating is assigned for a mental disorder (including 
schizophrenia) where there is occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress; or symptoms 
controlled by continuous medication.  

A 30 percent disability rating is assigned when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  
A 70 percent rating is assigned when the psychiatric 
condition produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  

A 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, DC 9400 (2005).  

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

The veteran's schizophrenia has been determined to be in full 
remission since an April 1952 VA examination.  He has not 
received any psychiatric treatment since that time.  The 
question to be resolved on appeal here is whether he has any 
symptoms attributable to his service-connected schizophrenia 
that warrant an increase in the rating currently assigned.  

The veteran underwent VA psychiatric examination in June 2001 
in conjunction with his claim for an increased rating.  At 
that time, the veteran complained of sleep disturbance, a 
lack of energy, dizziness, irritability, trouble relaxing, 
and frequent pacing.  He also reported that every once in a 
while for the last 3 to 4 years, he had had trouble going to 
sleep.  He denied depression and hallucinations.  Significant 
prior medical history included that he had had a CVA 
approximately 3 to 4 years ago that had resulted in paralysis 
of his right arm and leg.  At the time of the examination, 
however, the veteran had reattained some control over his 
right side.  The veteran was noted to have significant 
difficulty hearing, which limited the communication between 
the examiner and the veteran.  He was also noted to respond 
in short phrases to questions shouted by the examiner.

Mental status examination revealed a nervous affect but 
normal mood.  His thinking appeared to be vague and slow, 
with the veteran frequently demonstrating word finding 
problems and confusion.  He seemed easily distracted and 
blocked in expressing what he wanted to say.  He was unable 
to name the date.  He did not indicate any hallucinations, 
preoccupations, paranoid ideation, or suicidal ideation.  His 
judgment and insight were noted to be significantly limited 
because of his cognitive deficits.

With regard to his occupational history, the veteran reported 
that following his discharge from service he had worked in 
construction for 17 years, followed by 17 years in carpentry.  
He had not worked at all for the past 10 to 12 years.  With 
regard to his social interaction, the veteran reported that 
he had been married only once, to his current wife of 50 
years.  He reported that the marriage had been good and 
stable.  He stated that he spent the majority of his free 
time watching television and walking.  He reported that he 
very seldom spent any time with friends or social contacts, 
and did not go places with his wife.

With regard to his legal history, the veteran reported that 
he had never had any significant legal problems, but had been 
involved in fights occasionally when he was younger.  He 
denied a history of drug or alcohol problems.

The examiner noted that the veteran had not demonstrated any 
symptoms of schizophrenia since at least April 1952.  He was 
able over the years to engage in reasonable employment and 
maintain a stable marriage.  Three or four years ago, the 
veteran sustained a significant stroke, and had had cognitive 
symptoms since that time.  He currently appeared to meet the 
criteria for a diagnosis of dementia with symptoms of memory 
loss, confusion, distractibility, aphasia, and 
disorientation.  The intensity was severe, with these 
deficits impeding his social relationships, judgment, and 
activities.  He did not currently demonstrate any symptoms of 
schizophrenia.  The diagnosis was vascular dementia, 
uncomplicated.  A GAF of 35 due to vascular dementia was 
assigned.  This examination provides negative evidence 
against the veteran's claim because it shows that he did not 
have symptoms of schizophrenia and that his current 
psychiatric troubles were related to vascular dementia.  

The veteran then underwent two VA psychiatric examinations in 
February 2003.  At both examinations, the veteran's spouse 
spoke for the veteran, and he largely did not participate in 
either examination.  

At the first examination, which was performed by the same 
examiner who had performed the June 2001 examination, the 
veteran's wife reported that the veteran's current problems 
involved difficulty with memory, depression, and pacing.  
Other medical problems involved multiple strokes, and 
prostate surgery.  The veteran was noted to not be able to 
hear, and to not speak well.  Over the past 18 months, the 
veteran's wife had had increasing difficulty with not knowing 
what the veteran was thinking because of his uncommunicative 
nature, and with him not appearing to know what was going on 
around him.  She reported that on average he slept 
approximately 12 hours per night.  She also reported that the 
veteran had had problems with paranoia and physical abuse in 
the past, but none of that had been present since his stroke 
in 2001.  

The veteran's affect at the time of the examination was noted 
to be calm.  The examiner noted that veteran was likely not 
oriented, and his thinking could not be assessed because of 
his inability to communicate.  The examiner found that he 
probably responded primarily to the moment, with no 
significant thinking, judgment or insight.  

With regard to his social interaction, the veteran's wife 
reported that he spent most of the time "sitting and 
staring," and that the only activity he enjoyed was when she 
took him driving.  The veteran, however, did not get out of 
the vehicle when they were out.  She reported that she spent 
all her time with him and did not dare leave him alone for 
fear that he would injure himself.  She was responsible for 
the vast majority of his activities of daily living, but 
noted that he was able to feed and dress himself, albeit with 
difficulty.

The examiner noted that the veteran had in the past been 
diagnosed with schizophrenia, and noted that the veteran's 
wife had reported that he had in the past been abusive to 
her.  He did not currently, however, exhibit any symptoms of 
psychosis, but did demonstrate severe symptoms of dementia.  
This was determined to have likely begun with a stroke 
suffered in November 1998.  He currently manifested aphasia, 
memory loss, disturbed planning and organizing skills, and 
likely apraxia.  His wife dated the severe deficits as of 
November 2001.  These symptoms impaired his social 
relationships, judgment, mood, thinking abilities, self-care 
skills, range of activities, and ability to complete tasks of 
daily living.  He appeared to be in constant need of 
supervision.  The diagnosis was vascular dementia.  A GAF of 
18 was assigned.  The results of this examination raised 
questions in terms of how VA was to rate the veteran's 
disorder and clarification was sought.  

The veteran was referred for a second examination in order to 
determine whether depression or schizophrenia could be 
playing a role in his confusion.  At this examination, the 
veteran's wife again did the talking for him.  The examiner 
noted that the veteran had had two strokes prior to having 
bypass surgery in November 2001, and that he had had one 
stroke soon afterwards.  His wife reported that the veteran 
now used the incorrect words for things.  She reported that 
he had always had a bad temper, and was easily irritated, but 
that his irritability had increased recently due to her not 
being able to understand him.

Mental status examination revealed a calm, neutral mood and a 
somewhat restricted affect.  There were no gross 
abnormalities of speech or motor behavior noted.  He was 
alert, but his intellect was not measurable.  There was no 
evidence of delusions or hallucinations.  With regard to his 
social interaction, the examiner noted that the veteran's 
social support network was limited to his wife.  The 
impressions were catatonic schizophrenia, organic personality 
disorder status post CVA, and an 


adjustment disorder of mood secondary to dysphasia.  A GAF of 
31 was assigned.  The diagnoses from this examination raise 
questions as to how the diagnosis of catatonic schizophrenia 
affects the veteran.  

Another VA psychiatric examination was scheduled for April 
2004 in order to clarify the discrepancies in the February 
2003 diagnoses.  At the outset of the report of examination, 
the examiner, who had performed both the June 2001 and the 
first February 2003 examination, noted that the veteran was 
not able to speak, and that his wife provided all the 
information.  The veteran's wife again reported that the 
veteran's difficulties began following his strokes.  He 
continued to sleep approximately 12 hours per night.  She 
reported that the veteran spent most of his time "just 
sitting," but that he occasionally became restless, where he 
walked around the outside of the house over and over again.  
She noted no other signs of agitation or distress, and 
reported that she had not seen any evidence of him 
experiencing hallucinations.  She also reported that he did 
not appear to have nightmares, and did not cry out during his 
sleep.

In reviewing the veteran's history, the examiner noted that 
the veteran's psychosis had been found to be in complete 
remission since April 1952.  The veteran had been married 
once, to his current wife of 53 years.  His wife had stopped 
working in order to care for him full time.  She typically 
had to prepare his bath, help him button his clothing and tie 
his shoes, and cook his food.  She reported that she must 
watch him all the time for fear that he will fall or have a 
seizure.  She related that he once fell in the middle of a 
road and she was afraid that he would be run over.  The 
examiner noted that relevant medical history included a 
history of several strokes, heart disease and heart 
surgeries, and that he had had a seizure in January 2004.

The veteran's wife reported that the veteran had not had a 
significant legal history, aside from being involved in a few 
fights when he was younger.  She reported that he had never 
had psychiatric care, but that he should have.  She reported 
that he was physically abusive to her over the years.  She 
described a history of the veteran feeling paranoid.  
However, none of these symptoms had been present since his 
first stroke in November 1998.  

In describing the veteran's social interaction, the veteran's 
wife reported that the veteran did not participate in any 
social activities.  She stated that when other people came 
over to the house, the veteran generally went to bed, and 
that when she goes to stores, he stays in the car.  

The examiner noted that the veteran's speech appeared to 
consist of one word only, which was not uttered in response 
to questions posed by the examiner, but did appear to be in 
response to his wife's statements.  His ability to express 
himself was noted to be poor.  His affect was calm and 
pleasant, but his mood was noted to be flat.  His thinking 
and orientation could not be determined due to his lack of 
response to the examiner's questions.  His concentration 
seemed to be poor, and his intellectual functioning was 
estimated to be in the retarded range.  He seemed to respond 
concretely to immediate stimuli, but to have no reasoning 
skills.  His judgment and insight were noted to be poor.

The examiner noted that the veteran had had a service-
connected diagnosis of schizophrenia since his time in World 
War II.  The examiner felt that this diagnosis was correct up 
to and including the time he suffered a stroke in November 
1998.  However, the symptomatic manifestations of the stroke 
appeared to have overwhelmed the symptomatic manifestations 
of schizophrenia, such that the veteran's schizophrenia was 
no longer clinically evident.  Therefore, the veteran's 
current symptoms of dementia were not related to worsening 
schizophrenia, but due solely to his strokes, which were 
unrelated to both his period of active service and his 
service-connected schizophrenia.  The schizophrenia did not 
cause dementia, and the dementia did not cause schizophrenia.  
In addressing the second February 2003 VA examination which 
diagnosed the veteran with schizophrenia, the examiner noted 
that that examiner did not list any symptoms that fit into 
the diagnoses, thus limiting the opinion's probative value.  
The examiner stated that if the veteran had a diagnosis of 
schizophrenia, it was only a carryover from his previous 
diagnosis, and not an accurate reflection of his current 
mental state.  Instead, his accurate current diagnosis was 
vascular dementia manifested by aphasia, memory loss, and 
disturbed planning and organizing skills.  The GAF associated 
with this diagnosis was 18.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The 
probative value of a medical opinion is generally based on 
the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

In this case, as a result of three out of four VA 
examinations, the veteran was not diagnosed with 
schizophrenia, but was rather diagnosed with vascular 
dementia related to cerebrovascular accidents.  The veteran 
was diagnosed with schizophrenia as a result of one of those 
four examinations.  However, the Board finds the April 2004 
examiner's statement that the diagnosis of schizophrenia in 
the second February 2003 examination was a "carryover" 
diagnosis rather than a current diagnosis to be persuasive, 
as no symptoms relating to a diagnosis of schizophrenia were 
listed in the February 2003 report of examination.  For this 
reason, and the facts that the veteran's schizophrenia had 
otherwise been determined to have been in complete remission 
since April 1952, and without need of medical treatment, the 
Board finds the examinations finding no symptoms related to 
schizophrenia to be more probative than the one February 2003 
diagnosis of schizophrenia.

Despite the evidence showing no current symptoms associated 
with the service-connected schizophrenia, the veteran's 
current 10 percent disability rating is protected, as it has 
been in effect for more than 20 years.  38 C.F.R. §§ 3.951, 
3.952 (2005).  His current disability rating may not be 
lowered.

However, an increased rating (greater than 10 percent) is not 
warranted because the veteran does not currently have any 
symptomatology related to schizophrenia.  While the veteran's 
speech, judgment, insight, and intellectual functioning are 
certainly impaired, these impairments have specifically been 
found to be unrelated to his service-connected schizophrenia, 
and have instead been found to be related to the several 
CVA's he has sustained, for which service connection is not 
in effect.

The Board has considered the veteran's assertions (made 
through his spouse and representatives) in adjudicating the 
issue on appeal.  However, as laypersons without ostensible 
medical training or expertise, they are not competent to 
render probative opinions on a medical matter, such as 
whether the veteran's symptoms have worsened to the extent 
that a higher rating is warranted.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 
186 (1997) (citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  The Board has also 
considered the veteran's wife's assertions that his 
schizophrenia is more disabling than is currently recognized.  
While the Board acknowledges that the veteran's wife is 
competent to describe the veteran's actions, she is not 
competent to render a probative opinion on a medical matter, 
such as whether his symptoms have worsened to the extent that 
a higher rating is warranted.  

In sum, the weight of the credible evidence demonstrates that 
the veteran's currently assigned 10 percent evaluation under 
DC 9202 represents the highest allowable award based on the 
evidence of record.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt rule does not 
apply and the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert. v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in May 2001 and October 
2002; rating decisions in July 2001 and February 2003; and a 
statement of the case in December 2001.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157, __ F.3d __, 
2006 WL 861143 (Fed. Cir. Apr. 5, 1996) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson,  19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the July 2004 
statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained multiple medical examinations 
in relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

ORDER

An increased rating for schizophrenia is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


